OPINION OF THE COURT
Order affirmed. Defendant’s request for the plea and sentence minutes of his accomplice as Rosario material (People v Rosario, 9 NY2d 286, cert denied 368 US 866), asserted for the first time on appeal under CPL 380.70, is unpreserved because it was made to the trial court on a bare claim of entitlement with no specific response to the court’s request for a relevant legal predicate. The other claimed errors in the prosecutor’s summation are also either unpreserved or without merit.
Concur: Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa.